UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22274 Nuveen New Jersey Municipal Value Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:4/30 Date of reporting period:1/31/16 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments Nuveen New Jersey Municipal Value Fund (NJV) January 31, 2016 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 105.3% (100.0% of Total Investments) MUNICIPAL BONDS – 103.0% (97.8% of Total Investments) Consumer Staples – 3.4% (3.2% of Total Investments) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, Series 2007-1A: $ 150 4.750%, 6/01/34 6/17 at 100.00 B– $ 125,966 5.000%, 6/01/41 6/17 at 100.00 B– Total Consumer Staples Education and Civic Organizations – 14.8% (14.0% of Total Investments) Camden County Improvement Authority, New Jersey, Lease Revenue Bonds Rowan University 12/23 at 100.00 A School of Osteopathic Medicine Project, Series 2013A, 5.000%, 12/01/32 5 Gloucester County Improvement Authority, New Jersey, Revenue Bonds, Rowan University General 7/25 at 100.00 AA Capital Improvement Projects, Series 2015A, 3.375%, 7/01/36 – AGM Insured New Jersey Economic Development Authority, Revenue Bonds, The Seeing Eye Inc., Refunding No Opt. Call A Series 2015, 5.000%, 3/01/25 45 New Jersey Economic Development Authority, Rutgers University General Obligation Lease 6/23 at 100.00 AA– Revenue Bonds, Tender Option Bond Trust 3359, 18.283%, 12/15/36 (IF) (4) New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Refunding Series 9/19 at 100.00 A2 2009A, 5.500%, 9/01/36 New Jersey Educational Facilities Authority, Revenue Bonds, Kean University, Refunding Series 7/25 at 100.00 AA 2015H, 4.000%, 7/01/39 – AGM Insured New Jersey Educational Facilities Authority, Revenue Bonds, New Jersey City University, Series 7/25 at 100.00 AA 2015A, 5.000%, 7/01/45 New Jersey Educational Facilities Authority, Revenue Bonds, Rider University, Series 2012A: 50 5.000%, 7/01/32 7/21 at 100.00 BBB 30 5.000%, 7/01/37 7/21 at 100.00 BBB 75 New Jersey Educational Facilities Authority, Revenue Bonds, Seton Hall University, Series 7/23 at 100.00 A 2013D, 5.000%, 7/01/38 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2009A, 6/19 at 100.00 AA 5.625%, 6/01/30 30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2010-2, 12/20 at 100.00 Aa3 5.000%, 12/01/30 New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2012-1B, 12/22 at 100.00 A 5.750%, 12/01/39 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Series 2015-1A, 12/24 at 100.00 AA 4.000%, 12/01/30 (Alternative Minimum Tax) New Jersey Higher Education Assistance Authority, Student Loan Revenue Bonds, Tender Option 12/22 at 100.00 AA Bond Trust 2015-XF0151, 11.829%, 12/01/23 (Alternative Minimum Tax) (IF) (4) New Jersey Institute of Technology, New Jersey, General Obligation Bonds, Series 2015A, 7/25 at 100.00 A1 5.000%, 7/01/45 60 Rutgers State University, New Jersey, Revenue Bonds, Tender Option Bond Trust 3339, 18.403%, No Opt. Call AA– 5/01/21 (IF) (4) Total Education and Civic Organizations Health Care – 21.6% (20.6% of Total Investments) Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, No Opt. Call BBB+ Cooper Health System Obligated Group Issue, Refunding Series 2014A, 5.000%, 2/15/25 Camden County Improvement Authority, New Jersey, Health Care Redevelopment Revenue Bonds, 2/23 at 100.00 BBB+ Cooper Health System Obligated Group Issue, Series 2013A, 5.750%, 2/15/42 5 New Jersey Health Care Facilities Finance Authority, Revenue Bonds, AHS Hospital Corporation, 7/18 at 100.00 A+ Series 2008A, 5.125%, 7/01/22 New Jersey Health Care Facilities Financing Authority, Hospital Revenue Bonds, Virtua Health, 7/19 at 100.00 AA Series 2009A, 5.500%, 7/01/38 – AGC Insured (UB) (4) New Jersey Health Care Facilities Financing Authority, Revenue and Refunding Bonds, Palisades 7/23 at 100.00 BBB Medical Center Obligated Group Issue, Series 2013, 5.250%, 7/01/31 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Barnabas Health, 7/24 at 100.00 A– Refunding Series 2014A, 5.000%, 7/01/44 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/24 at 100.00 A Center, Refunding Series 2014A, 4.000%, 7/01/45 20 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health System No Opt. Call A+ Obligated Group, Refunding Series 2011, 5.000%, 7/01/21 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Meridian Health, Series 2007: 5.000%, 7/01/38 – AGC Insured 7/18 at 100.00 AA 60 5.000%, 7/01/38 7/18 at 100.00 AA New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Princeton HealthCare System, Series 2016A: 25 5.000%, 7/01/32 7/26 at 100.00 Baa2 40 5.000%, 7/01/33 7/26 at 100.00 Baa2 10 5.000%, 7/01/39 7/26 at 100.00 Baa2 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson 7/24 at 100.00 A University Hospital Issue, Series 2014A, 5.000%, 7/01/39 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Robert Wood Johnson 7/23 at 100.00 A University Hospital, Series 2013A, 5.500%, 7/01/43 70 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 7/21 at 100.00 A– Care System, Refunding Series 2011A, 5.625%, 7/01/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Joseph’s No Opt. Call BBB– Healthcare System Obligated Group Issue, Series 2008, 6.000%, 7/01/18 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Luke’s Warren 8/23 at 100.00 A– Hospital Obligated Group, Series 2013, 4.000%, 8/15/37 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, South Jersey Hospital 7/16 at 100.00 A2 System, Refunding Series 2006, 5.000%, 7/01/36 New Jersey Health Care Facilities Financing Authority, Revenue Bonds, University Hospital Issue, Refunding Series 2015A: 4.125%, 7/01/38 – AGM Insured 7/25 at 100.00 AA 5.000%, 7/01/46 – AGM Insured 7/25 at 100.00 AA Total Health Care Housing/Multifamily – 6.7% (6.4% of Total Investments) New Jersey Economic Development Authority, Revenue Bonds, Provident Group – Rowan Properties 1/25 at 100.00 BBB– LLC – Rowan University Student Housing Project, Series 2015A, 5.000%, 1/01/48 New Jersey Economic Development Authority, Revenue Bonds, West Campus Housing LLC – 7/25 at 100.00 BBB– New Jersey City University Student Housing Project, Series 2015, 5.000%, 7/01/47 New Jersey Economic Development Authority, Student Housing Revenue Bonds, Provident Group-Montclair Properties LLC, Montclair State University Student Housing Project, Series 2010A: 5.750%, 6/01/31 6/20 at 100.00 Baa3 50 5.875%, 6/01/42 6/20 at 100.00 Baa3 New Jersey Housing and Mortgage Finance Agency, Multifamily Revenue Bonds, Series 2009A, 11/19 at 100.00 AA– 4.950%, 5/01/41 60 New Jersey Housing and Mortgage Finance Agency, Multifamily Revenue Bonds, Series 2015A, 11/24 at 100.00 AA– 4.000%, 11/01/45 New Jersey Housing and Mortgage Finance Agency, Multifamily Revenue Bonds, Series 2015B, No Opt. Call AA– 1.000%, 11/01/17 Total Housing/Multifamily Housing/Single Family – 0.9% (0.9% of Total Investments) New Jersey Housing & Mortgage Finance Agency, Single Family Home Mortgage Revenue Bonds, 10/21 at 100.00 Aa2 Series 2011A, 4.500%, 10/01/29 Long-Term Care – 1.5% (1.4% of Total Investments) Burlington County Bridge Commission, New Jersey, Economic Development Revenue Bonds, The 1/18 at 100.00 N/R Evergreens Project, Series 2007, 5.625%, 1/01/38 15 New Jersey Economic Development Authority, Fixed Rate Revenue Bonds, Lions Gate Project, 1/24 at 100.00 N/R Series 2014, 5.250%, 1/01/44 New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of 7/23 at 100.00 BBB– New Jersey Obligated Group Issue, Refunding Series 2013, 5.000%, 7/01/34 40 New Jersey Economic Development Authority, Revenue Bonds, United Methodist Homes of 7/24 at 100.00 BBB– New Jersey Obligated Group Issue, Refunding Series 2014A, 5.000%, 7/01/29 Total Long-Term Care Tax Obligation/General – 7.2% (6.9% of Total Investments) Bloomfield Township Board of Education, Essex County, New Jersey, General Obligation Bonds, No Opt. Call A Series 2011, 3.000%, 9/01/16 10 Hillsborough Township School District, Somerset County, New Jersey, General Obligation School No Opt. Call AA Bonds, Series 2001, 5.375%, 10/01/16 – AGM Insured Medford Township Board of Education, Burlington County, New Jersey, General Obligation Bonds, Refunding Series 2015: 20 5.000%, 3/01/22 No Opt. Call Aa2 20 5.000%, 3/01/24 No Opt. Call Aa2 Monmouth County Improvement Authority, New Jersey, Governmental Loan Revenue Bonds, Series No Opt. Call N/R 2007, 5.000%, 12/01/16 – AMBAC Insured Monroe Township Board of Education of Gloucester County, New Jersey, General Obligation Bond, No Opt. Call AA– Refunding Series 2014, 3.000%, 3/01/17 Monroe Township Board of Education, Middlesex County, New Jersey, General Obligation Bonds, 3/25 at 100.00 AA– Refunding Series 2015, 5.000%, 3/01/38 20 Montclair Township, Essex County, New Jersey, General Obligation Bonds, Parking Utility, 1/24 at 100.00 AA+ Refunding Series 2014A, 5.000%, 1/01/37 Newark Housing Authority, New Jersey, City-Secured Police Facility Revenue Bonds, South Ward 12/19 at 100.00 A3 Police Facility, Series 2009A, 6.750%, 12/01/38 – AGC Insured 30 North Bergen Township, New Jersey, General Obligation Bonds, General Improvement Series 2009, No Opt. Call AA– 4.000%, 2/01/17 25 South Brunswick Township, Middlesex County, New Jersey, General Obligation Bonds, Refunding No Opt. Call AA Series 2014, 3.000%, 9/01/17 Sussex County, New Jersey, General Obligation Bonds, Refunding Series 2014, 4.000%, 2/15/22 No Opt. Call AA+ Union County Utilities Authority, New Jersey, Resource Recovery Facility Lease Revenue 12/21 at 100.00 AA+ Refunding Bonds, Covantan Union Inc. Lessee, Series 2011B, 5.250%, 12/01/31 (Alternative Minimum Tax) Union County Utilities Authority, New Jersey, Solid Waste System County Deficiency Revenue 6/21 at 100.00 AA+ Bonds, Series 2011A, 5.000%, 6/15/41 25 Washington Borough, Warren County, New Jersey, General Obligation Bonds, Series 2008, 4.500%, No Opt. Call A2 3/01/17 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 27.8% (26.4% of Total Investments) Burlington County Bridge Commission, New Jersey, Governmental Leasing Program Revenue Bonds, No Opt. Call AA County Guaranteed, Refunding Series 2014, 3.000%, 8/15/16 Garden State Preservation Trust, New Jersey, Open Space and Farmland Preservation Bonds, No Opt. Call AA Series 2005A, 5.750%, 11/01/28 – AGM Insured Guam Government, Limited Obligation Section 30 Revenue Bonds, Series 2009A, 5.750%, 12/01/34 12/19 at 100.00 BBB+ New Jersey Economic Development Authority, Cigarette Tax Revenue Refunding Bonds, Series 2012: 5.000%, 6/15/25 6/22 at 100.00 BBB+ 5.000%, 6/15/28 No Opt. Call BBB+ New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/18 at 100.00 A– Transformation Program, Series 2008A, 5.250%, 10/01/38 New Jersey Health Care Facilities Financing Authority, State Contract Bonds, Hospital Asset 10/19 at 100.00 A– Transformation Program, Series 2009A, 5.750%, 10/01/31 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2009A, No Opt. Call A– 0.000%, 12/15/39 Union County Improvement Authority, New Jersey, General Obligation Lease Bonds, Juvenile No Opt. Call Aa1 Detention Center Facility Project, Tender Option Bond Trust 2015-XF1019, 24.257%, 5/01/30 (IF) (4) Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/19 at 100.00 BBB Series 2009A-1, 5.000%, 10/01/39 Total Tax Obligation/Limited Transportation – 11.4% (10.8% of Total Investments) Casino Reinvestment Development Authority, New Jersey, Parking Revenue Bonds, Series 2005A, 4/16 at 100.00 AA– 5.250%, 6/01/20 – NPFG Insured Delaware River and Bay Authority, Delaware and New Jersey, Revenue Bonds, Series 2014A: 4.125%, 1/01/39 1/24 at 100.00 A1 5.000%, 1/01/44 1/24 at 100.00 A1 Delaware River Port Authority, Pennsylvania and New Jersey, Revenue Refunding Bonds, Port No Opt. Call BBB District Project, Series 2012, 5.000%, 1/01/27 New Jersey Economic Development Authority, Private Activity Bonds, The Goethals Bridge 1/24 at 100.00 BBB Replacement Project, Series 2013, 5.625%, 1/01/52 (Alternative Minimum Tax) 80 New Jersey Economic Development Authority, Special Facilities Revenue Bonds, Continental 3/24 at 101.00 BB– Airlines Inc., Series 2000A & 2000B, 5.625%, 11/15/30 (Alternative Minimum Tax) New Jersey Turnpike Authority, Revenue Bonds, Refunding Series 2015E, 5.000%, 1/01/45 1/25 at 100.00 A+ New Jersey Turnpike Authority, Revenue Bonds, Series 2009E, 5.250%, 1/01/40 1/19 at 100.00 A+ Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/43 Total Transportation U.S. Guaranteed – 5.1% (4.8% of Total Investments) (5) Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A (5) (Pre-refunded 11/15/17) New Jersey Economic Development Authority, Cigarette Tax Revenue Bonds, Series 2004, 5.500%, No Opt. Call Aaa 6/15/16 – RAAI Insured (ETM) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Hunterdon Medical 7/16 at 100.00 A– (5) Center, Series 2006B, 5.000%, 7/01/36 (Pre-refunded 7/01/16) Total U.S. Guaranteed Utilities – 2.6% (2.4% of Total Investments) Essex County Improvement Authority, New Jersey, Solid Waste Disposal Revenue Bonds, Covanta 7/20 at 100.00 Ba2 Project, Series 2015, 5.250%, 7/01/45 (Alternative Minimum Tax) Industrial Pollution Control Financing Authority of Cape May County (New Jersey), Pollution No Opt. Call AA– Control Revenue Refunding Bonds, 1991 Series A (Atlantic City Electric Company Project), 6.800%, 3/01/21 – NPFG Insured Total Utilities $ 25,340 Total Municipal Bonds (cost $23,417,247) Shares Description (1) Value COMMON STOCKS – 2.3% (2.2% of Total Investments) Airlines – 2.3% (2.2% of Total Investments) American Airlines Group Inc., (6) $ 585,162 Total Common Stocks (cost $207,228) Total Long-Term Investments (cost $23,624,475) Floating Rate Obligations – (6.0)% Other Assets Less Liabilities – 0.7% Net Assets – 100% $ 25,127,857 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Common Stocks — — Total $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2016, the cost of investments was $22,026,334. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2016, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in derivatives and/or inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New Jersey Municipal Value Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:March 31, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:March 31, 2016 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:March 31,2016
